Citation Nr: 1825888	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  16-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2. Entitlement to service connection for multiple myeloma, to include as due to herbicide exposure.

3. Entitlement to service connection for a heart disability, claimed as ischemic heart disease (IHD), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to March 1966.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In February 2018, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Resolving reasonable doubt in his favor, the Veteran was directly exposed to herbicides during his military service.

2. The Veteran has been diagnosed with prostate cancer.

3. The Veteran has been diagnosed with multiple myeloma.

4.  The Veteran's diagnosis of peripheral arterial disease was not incurred in, and is not otherwise related to his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for multiple myeloma have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a heart disability, including IHD or peripheral artery disease, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Prostate Cancer and Multiple Myeloma

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Prostate cancer and multiple myeloma are two of the listed diseases.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran contends that he was exposed to Agent Orange during his active duty service.  Specifically, he has consistently stated that he worked with Agent Orange spray planes while performing maintenance and leather work.  See February 2018 Board Hearing Transcript p. 4.  The Veteran's military personnel records corroborate these reports, as they indicate that he served as the supervisor of a flotation shop during service.  

Post-service private treatment records indicate that the Veteran has been diagnosed with prostate cancer and multiple myeloma.  See July 2013 Private Opinion submitted by Dr. S. S.; see also February 2018 Private Opinion submitted by Dr. C. W.  These private opinions further attribute the Veteran's diagnoses to Agent Orange exposure during service, as they both highlight herbicide exposure as a causal factor of both prostate cancer and multiple myeloma.

Upon consideration of the Veteran's statements, and the evidence of record, the Board finds that it is reasonable to assume that he was directly exposed to herbicides.  There is competent and credible evidence that the Veteran worked in close proximity to Agent Orange spray planes during his military service.  Furthermore, the July 2013 and February 2018 physicians' statements tend to support the Veteran's account, as they point to Agent Orange exposure as the possible cause of his prostate cancer and multiple myeloma.  

The Board notes the June 2014 Joint Services Records Research Center (JSRRC) response indicating that it was unable to conclude whether or not the Veteran was exposed to Agent Orange during service.  However, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran was directly exposed to herbicides, and as a result, he shall be given the benefit of the doubt.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102.  He has competently testified that he worked directly with Agent Orange spray plans as a flotation shop supervisor.  In this case, there is no evidence of record suggesting otherwise, and the Board finds no reason to doubt the credibility of the Veteran.  The Board emphasizes that these findings are specific to the unique facts of this Veteran's case.  

In sum, there is at least an approximate balance of positive and negative evidence of record as to the Veteran's assertions regarding exposure to herbicides, and there is evidence that he has a current diagnosis of both prostate cancer and multiple myeloma.  As a result, service connection for prostate cancer and multiple myeloma on a presumptive basis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.309(e).

Heart Disability

The Veteran also contends that he has IHD, which he believes is the result of his exposure to Agent Orange during service.

The record indicates that he has been diagnosed with peripheral arterial disease.  See Private Treatment Record dated September 22, 2014, from CPG Cardiology.  

The Board notes that effective August 31, 2010, VA published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish presumptive service connection for IHD (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53, 202 (August 31, 2010).  The notice of final rulemaking states clearly that diseases that do not result in oxygen deficiency in the muscles of the heart such as peripheral arterial disease are not included in the definition of IHD.  Id. at 53,204; see also 38 C.F.R. § 3.309(e), Note 3 (2014).  Similarly, the rulemaking indicates that only those conditions directly affecting the oxygen supply in the muscles of the heart are covered by the presumption.  Id.  Thus, the Veteran's diagnosis of peripheral arterial disease does not warrant service connection on a presumptive basis.

However, direct service connection can still be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to herbicides, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

The Veteran's service treatment records do not reflect any complaints or treatment for symptoms suggestive of a heart condition similar to IHD, nor was he treated for peripheral arterial disease in service.

The Board notes that the Veteran has submitted private medical records related to his original diagnosis and treatment for his heart condition.  However, these records are silent regarding a potential nexus between his currently diagnosed peripheral arterial disease and his military service.  Thus, there is no evidence of record indicating that this diagnosis is related to the Veteran's active duty service.

The Board has considered whether a VA examination is required with regard to the claim on appeal under VA's duty-to-assist provisions.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence of record is such that the duty to obtain a medical examination is not triggered with regard to this claim. 

As noted above, the Veteran does not allege an onset of symptoms related to the heart during service and the service treatment records give no indication of such.  Rather, his claim is primarily that any heart condition is related to his in-service exposure to Agent Orange.  Again, the disorder claimed is not subject to presumptive service connection for herbicide-exposed veterans.  Further, the first medical evidence of a heart condition is many years following his separation from service and, as is discussed above, the record lacks evidence of a causal connection between the peripheral arterial disease and the Veteran's service, to include his exposure to Agent Orange.  These facts, therefore, do not give rise to the requirement to obtain a VA medical examination with regard to this claim.  See McLendon, supra; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).

Consideration has been given to the Veteran's personal assertion that his heart condition is related to service.  However, lay persons are competent to provide opinions on some medical issues, but the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The disability at issue is not a condition that is readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, the lay evidence does not constitute competent evidence and lacks probative value. 

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disability.  See Gilbert, supra.  As such, the appeal is denied.


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is granted.

Entitlement to service connection for multiple myeloma, to include as due to herbicide exposure, is granted.

Entitlement to service connection for a heart disability, to include as due to herbicide exposure, is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


